Citation Nr: 0410420	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for otitis media, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for left ear hearing 
loss.

3.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


REMAND

This claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the requested action that follows.  
VA will notify the veteran if further action is required on his 
part.

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2003) are fully complied with and satisfied.  This includes 
notifying the appellant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  The appellant should also be requested to provide any 
evidence in his possession that pertains to the claim.

2.  The RO should secure additionally identified records, 
including a copy of the Social Security Administration decision 
granting the veteran disability benefits, as well as copies of the 
medical records upon which the Social Security Administration 
based its decision. The veteran maintained in his January 2003 
substantive appeal that he has been receiving SSA disability 
benefits since 1987.  In addition, the veteran noted in an August 
2001 written statement that he had received VA medical treatment 
for his service-connected disabilities while he was living in 
Chicago for eleven years (approximately between 1990 to 2001).  
These records are not associated with the claims file.  If the RO 
is unable to obtain any pertinent evidence identified by the 
veteran, it should so inform the veteran and his representative 
and request them to submit the outstanding evidence.  

3.  The veteran should be afforded a VA examination to determine 
the current degree of severity of his service-connected left ear 
hearing loss disability, including a VA audiological examination 
by a state-licensed audiologist.  The examiner should also 
determine the severity and manifestations of his service-connected 
otitis media, and the nature and etiology of any other disorder of 
the left ear that may be present.  Any and all indicated 
evaluations, studies, and tests deemed necessary by the examiner 
should be accomplished.  The examiner is requested to report 
complaints and clinical findings in detail and clinically 
correlate the complaints and clinical findings to a diagnosed 
disorder.  The claims folder must be made available to the 
examiner for review.

4.  After the above has been accomplished, the RO should make 
arrangements for the veteran to be afforded a VA psychiatric 
examination to determine the current degree of severity of his 
service-connected schizophrenia.  The claims file, to include a 
copy of this Remand, must be made available to and be reviewed by 
the examiner.  The examiner should identify the nature, frequency 
and severity of all current manifestations of schizophrenia.  In 
addition, the examiner should provide a global assessment of 
functioning (GAF) score that reflects the veteran's psychiatric 
condition.  The examiner is requested to provide an opinion 
concerning the overall degree of social and industrial impairment 
resulting from the veteran's service-connected schizophrenia.

* The examiner should also provide an opinion concerning the 
impact of the veteran's service-connected disabilities discussed 
in this Remand on his ability to work.  The rationale for all 
opinions expressed should also be provided.

5.  Following completion of the above actions, the RO must review 
the claims folder and ensure that all of the foregoing development 
has been conducted and completed in full. If any development is 
incomplete, appropriate corrective action is to be implemented. 

6.  Then, the RO should readjudicate the appellant's claims.  If 
the determination remains unfavorable to the appellant, he and his 
representative should be provided with a supplemental statement of 
the case and be afforded an opportunity to respond before the case 
is returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





